Citation Nr: 9919680	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee pain as 
due to an undiagnosed illness.

2.  Entitlement to service connection for skin rash due to an 
undiagnosed illness.

3.  Entitlement to service connection for low back pain with 
muscle soreness due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, 
weakness, and tiredness due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for bilateral wrist 
pain as due to an undiagnosed illness.

7.  Entitlement to service connection for ankle pain as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992, to include service in the Southwest Asia theater from 
September 1990 to March 1991.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Jackson, Mississippi.

In August 1991, the Board deined service connection for a 
skin rash on the basis that any current skin disorder was 
unrelated to the inservice findings.  The current claim is 
based on service in the Persian Gulf, which was not included 
in the Board decision.  Accordingly, a decision regarding 
this issue will be based on a de novo review of the record.  

One of the issues certified on appeal inservice connection 
for back pain with muscle soreness due to an undiagnosed 
illness.  Service connection has been granted for the 
postoperative residuals, thoracic outlet syndrome.  The 
veteran in his substantive appeal indicates that he is 
disagreeing with the RO's denial of service connection for 
low back pain.  Accordingly, this issue is as stated on the 
title page of this Remand.


REMAND

The veteran contends that his skin rash, joint pain, to 
include wrists, ankles and knees, low back, and dizziness, 
tiredness and weakness are all attributable to an undiagnosed 
illness, as a result of his active duty service in South West 
Asia.

VA shall pay compensation in accordance with Chapter XI of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, to 
include but not limited to joint pain and fatigue, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, provided that such disability:  
(i)  Became manifest either during active military, naval, or 
air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (ii)  By history, 
physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (1998).

In conjunction with current claim, several VA examinations 
were conducted during 1997.  An August 1997 VA neurological 
examination contains an opinion that veteran had no 
identifiable neurological deficits secondary to his low back 
problem, and that whether that is disc disease or a 
mechanical disease.  The examiner further opined that the 
veteran's back and joint problems could well be related to 
his service-connected diabetes.  The Board believes that the 
etiology of these symptoms should also be specifically 
addressed by an endocrinologist.
 
The most recent VA orthopedic examination in August 1997 
indicated that the examiner reviewed a March 1996 CT scan and 
a March 1996 MRI apparently of the lumbosacral spine.  These 
reports are not on file.  The examiner's impression included 
recurrent pain and swelling of the wrists, knees and ankles 
with examination essentially unremarkable at this time except 
for findings compatible with mild chondromalacia.  During the 
most recent VA examination of the skin in February 1997 the 
examiner indicated that the examiner was unable to state the 
nature of some dark spots on the veteran's hands.  

In view of the absent VA treatment records and a current 
examination by an endocrinologist, the Board is of the 
opinion that additional development is required.

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the veteran the 
appropriate release if information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disorders in appellate 
status.  He should be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should obtain all treatment 
records from the VA facility in Jackson, 
Mississippi, covering the period from 
September 1995 to the present, to include 
the reports of the March 1996 CT scan and 
MRI.

3.  The RO should schedule the veteran 
for VA examinations by an orthopedist and 
endocrinologist to determine the severity 
and etiology of the complaints weakness, 
dizziness, tiredness, pain in the joints, 
ankles, knees, hips and spine any other 
joint as specified by the veteran, as 
secondary to Persian Gulf War service.  
The examiners must be furnished the 
claims folder and a copy of this Remand 
to review prior to the examinations.  All 
indicated special studies any and 
specialized examination deemed necessary 
should be performed.  The examiners 
should correlate their findings and 
address each of the veteran's complaints. 
The examiners should provide an opinion 
as to whether or not there are any 
clinical, objective indications of these 
claimed symptoms, and if yes, whether the 
symptoms are chronic.  For each and every 
symptoms alleged by the veteran, the 
examiners should provide an opinion as to 
whether the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiners should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  If 
the symptom is not due to a known 
diagnosis the examiners should so 
specify.  A complete rational for any 
opinion expressed should be included in 
the examination report.  

4.  The RO should schedule the veteran 
for a VA examination be a dermatologist 
in order to evaluate the reported skin 
rash claimed as secondary to Persian Gulf 
War service.  The examiner should be 
furnished the veteran's claims file and a 
copy of this Remand prior to the 
examination.  All indicated special 
studies should be accomplished and the 
findings then reported in detail.  It is 
requested that the examiner provide an 
opinion as to whether or not there are 
any clinical, objective indications of a 
skin disorder and if yes whether the skin 
rash is chronic.   If such objective 
evidence is present, the examiner should 
provide an opinion as to whether the 
symptom is attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings.  
If so, the examiner should identify the 
diagnosed disorder, and explain the basis 
for the diagnosis.  If not due to a known 
diagnosis the examiner should so specify.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  

5.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1998) regarding failure to 
report for scheduled VA examinations.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










